Citation Nr: 0019074	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to July 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Boston, Massachusetts RO. 


REMAND

The veteran contends that his service-connected dysthymic 
disorder is more disabling than currently evaluated.

The veteran noted in his April 1998 claim for an increased 
rating that he has received treatment for his service-
connected psychiatric disability at the Springfield VA 
Outpatient Clinic.  The Board notes that the RO obtained a 
summary of the veteran's outpatient clinic visits from 
February 1998 to April 1998.  Significantly, however, a 
review of the record does not reflect that any of the 
corresponding records of VA treatment were obtained.  The 
Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA outpatient 
treatment records must be associated with the file before 
further review of the veteran's claim may be undertaken.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Considering the contention that the veteran's 
psychiatric disability is worse than currently rated, further 
development is required to ascertain his current status.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

In addition, the Board notes that the issue of an 
extraschedular rating has been raised by the appellant and 
his representative.  While the RO has considered this issue 
previously, it should again be addressed following the 
receipt of additional evidence.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for his service-connected 
psychiatric disorder since 1996.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran for a psychiatric disorder 
since 1996.  All records obtained, 
including any which may have been 
prepared at the Springfield VA Outpatient 
Clinic as indicated by the veteran in his 
April 1998 claim, should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to ascertain the 
nature and severity of his service-
connected dysthymic disorder.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
prior to the examination.  Psychological 
testing should be done if deemed 
appropriate by the examiner.  In 
addition, the examiner's findings must 
address the 

presence or absence of the manifestations 
described in 38 C.F.R. § 4.130.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of the score.

3.  Thereafter, the RO should review the 
claim.  In so doing, the RO's attention 
is directed to the issue of whether 
referral for consideration of an 
extraschedular rating for the increased 
rating claim is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



